Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/981,424 filed on 09/16/2020.
Claims 1-20 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/16/2020 and 03/26/2021 are in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-7, 10-11, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 4-5 and 15-16 each recite the limitation of “the location market information,” which lacks antecedent basis because this limitation has not been introduced into the claims.  For purposes of examination, the term “the location market information” will be understood as referring to “the local market information” that was introduced into the claims in independent claims 1 and 12.  Appropriate correction is required.
Claims 6-7, 11, and 17-18 depend from one or more of the above-noted claims and fail to cure the deficiency noted above, and therefore inherit the indefiniteness of their parent claim(s).

Claim 10 recites the limitation of “wherein the business content comprises an interior layout, a style, an ownership change of a space in the target geographic location.”  However, the lack of an “and” or “or” term following the last comma in the claim (between the second and third elements) renders it unclear whether the list of three elements is inclusive of all three elements, or instead is intended to encompass a listing of three elements in the alternative.  For purposes of examination, the three elements following “comprises” will be interpreted as being recited in the alternative.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The 2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-12) and computing device (claims 12-18) are directed to potentially eligible categories of subject matter (process and machine respectively), and therefore claims 1-18 satisfy Sep 1 of the eligibility inquiry.
Claims 19-20 are directed to a computer-readable storage medium, which encompasses transitory embodiments (e.g., carrier wave) and therefore does not fall within one of the eligible categories of subject matter under §101.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. §101).  Accordingly, because the claimed medium can be embodied as a transitory signal, claims 19-20 fail to satisfy Step 1 of the eligibility inquiry.
However, because claims 19-20 could be amended to satisfy Step 1, these claims are further analyzed (along with claims 1-18) below under Step 2 of the eligibility inquiry.
With respect to Step 2A Prong One of the eligibility inquiry, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG the limitations by reciting limitations that set forth activities for managing commercial interactions (advertising, marketing, or sales activities or behaviors or business relations) pursuant to providing business recommendations based on local market information.  The limitations reciting the abstract idea, as set forth in independent claim 1 are identified in bold text below, whereas the additional elements are presented in plain text:
providing, by one or more processors, a map for display on a computing device (The “providing” step covers commercial interaction activity (advertising, marketing, or sales activities or behaviors, or business relations) because the provided map directly pertains to the business activity for providing local market information to users/consumers/customers [See, e.g., par. 20 of the Spec.].  In addition, the “providing” step encompasses insignificant extra-solution data output/display activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
receiving, by the one or more processors, a request for displaying a business content in the map, wherein the business content comprises information in relation to physical stores available for business activities (The “receiving” step covers commercial interaction activity (advertising, marketing, or sales activities or behaviors, or business relations) because the received request directly pertains to business content/activity pursuant to providing local market information to users/consumers/customers [See, e.g., par. 20 of the Spec.].  In addition, the “receiving” step encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
displaying, by the one or more processors, the business content at a selected geographic location in the map (The “displaying” step covers commercial interaction activity (advertising, marketing, or sales activities or behaviors, or business relations) because the displayed business content in the map directly pertains to the business content pursuant to providing local market information to users/consumers/customers [See, e.g., par. 20 of the Spec.].  In addition, the “displaying” step encompasses insignificant extra-solution data output/display activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
collecting, by the one or more processors, computational data of local market information related to the selected geographic location (The “collecting” step covers commercial interaction activity (advertising, marketing, or sales activities or behaviors, or business relations) because the collected data of local market information directly pertains to business content/activity pursuant to providing local market information to users/consumers/customers [See, e.g., par. 20 of the Spec.].  In addition, the “collecting” step encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
presenting, by the one or more processors, the local market information in the map (The “presenting” step covers commercial interaction activity (advertising, marketing, or sales activities or behaviors, or business relations) because the displayed location marketing information in the map directly pertains to the business content pursuant to providing local market information to users/consumers/customers [See, e.g., par. 20 of the Spec.].  In addition, the “presenting” step encompasses insignificant extra-solution data output/display activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); and
providing, by the one or more processors, a recommendation whether to update the business content based on the local market information (The “providing” step covers commercial interaction activity (advertising, marketing, or sales activities or behaviors, or business relations) because the provided recommendation directly pertains to the business content pursuant to providing local market information to users/consumers/customers [See, e.g., par. 20 of the Spec.]).
Independent claims 12 and 19 recite subject matter as that discussed above and are therefore found to be directed to the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  With respect to independent claims 1/12/19, the additional elements are directed to: one or more processors, a computing device, one or more memories, computer-readable storage medium comprising computer executable instructions, and digital output (map) in the computing device.  These additional elements have been considered, but fail to integrate the abstract idea into a practical application because these elements merely describe the use of generic computing elements or computer instructions  to perform the abstract idea on a computer or to generally link the judicial exception to a particular technological environment, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application.  See MPEP 2106.05(f)/(h).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  Similarly, although the providing, receiving, displaying, collecting, and presenting steps are deemed as part of the abstract idea and discussed above, even if considered as additional elements and evaluated separately, these elements are directed to insignificant extra-solution data gathering and output activities, which is not sufficient to amount to a practical application.  See MPEP 2106.05(g).  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  With respect to independent claims 1/12/19, the additional elements are directed to: one or more processors, a computing device, one or more memories, computer-readable storage medium comprising computer executable instructions, and digital output (map) in the computing device.  These additional elements have been considered, amount to the use of generic computing elements that serve to tie the abstract idea to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  Applicant’s Specification cites a litany of generic computing devices that may be used to performing the computer-based activities, which covers virtually any computing device under the sun.  See, e.g., paragraph [0021] of the Specification, noting that “Suitable examples of the computing device 100 include desktop computers, laptop computers, PDA, personal computer, tablets, portable devices, such as smart phones, mobile phones, wearable devices and the like.”  Therefore, the generic computing elements do not add significantly more to the claims.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Similarly, although the providing, receiving, displaying, collecting, and presenting steps are deemed as part of the abstract idea and discussed above, even if considered as additional elements and evaluated separately, these activities nevertheless amount to insignificant extra-solution data gathering or output activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims 2-11, 13-18, and 20 recite the same abstract idea as recited in the independent claims, and have been found to recite further details that are part of the abstract idea itself (when analyzed under Step 2A Prong One) along with the same additional elements as recited in the independent claims which, as noted above, fail to integrate the abstract idea into a practical application or add significantly more.  With respect to the use of “a machine learning technique” recited in claims 4/15, when evaluated under Step 2A Prong Two, the machine-learning is recited at a high level of generality and lacks any meaningful technical details and fails to yield any discernible technological improvement resulting therefrom, such as an improvement to the functioning of the computing device or some other technology, but instead is similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to integrate the abstract idea into a practical application.  When evaluated under Step 2B, and particularly when recited at such a high level of generality, such machine learning techniques are recognized as well-understood, routine, and conventional in the art.  See, e.g., Bhakta et al, US 2014/0195396 paragraph [0039]), noting that “machine learning algorithms that are currently well-known in the art.”  See also, Forman et al., US 2004/0024769 at paragraph [0012], noting that “machine learning algorithms include the well-known Nave Bayes and C4.5 algorithms, support vector machines.”  Accordingly, employing a machine learning as recited in claims 4/15 does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celik (US 2007/0100802).

Claim 19:  Celik teaches a computer-readable storage medium comprising executable computer instructions for performing operations (paragraphs 7, 122-123, 129-131, and Figs. 1 and 22:  computer readable storage medium is disclosed having stored therein data representing instructions executable by a programmed processor for displaying inventory of a product on a map; computer system 2200 can include a set of instructions that can be executed to cause the computer system 2200 to perform any one or more of the computer based functions disclosed herein) comprising:
receiving a business content from a service provider in a dynamic platform in a map provided by a computing device, wherein the business content comprises information in relation to physical stores available for business activities (paragraphs 4, 6-8, 33, 37, 47, 49, 58, 64-68, 86-87, 89-90, 100, and Figs. 2-3, 8-11, 13-16, and 20:  e.g., A system may aid a consumer in deciding which retail store to visit to buy a product by showing the locations of stores and inventory on a map. Likewise, the system may aid an advertiser to decide in which locations to purchase online advertisements by showing competitor's inventory and the advertiser's and competitors locations; A third party inventory system or website 1522 may monitor inventory. The third party may be a vendor that manufactures the product or a merchant that sells the product. When the product is purchased through a map interface, the inventory may be updated for the map-based inventory system, which may operate a product and merchant database 1524, as well as the merchant and also the vendor);
displaying the business content at a selected geographic location in the digital map in the computing device (paragraphs 77, 83, 86 and Figs. 3 and 20-21:  At block 1408, the search results may be displayed to the consumer and may include a map and inventory information. The map may display availability (both actual inventory and/or general availability) of a product/service at local businesses. An example of an interactive map displaying available inventory for a product is shown in FIG. 16 and discussed below. The map interface may be combined with results from online businesses. The map view may include geographic indicators pertinent to the consumer, such as product location in relation to local rivers, bridges, etc.; product details 1516 may be viewed from a number of different sources including the local search results 1508, the map of local results 1510, the shopping product results 1512, the local business details);
inputting queries by a user (paragraphs 93, 95, 98, 102, 110-111 and Figs. 3, 15-17, and 20: user or consumer query 240 may be entered into a consumer interface 242. The consumer query 240 includes a search term to be searched and may include a location for the search, such that search results relate to the search term and entered location; In block 1704, the consumer may enter a query with a search term and a geographic location. The geographic location can be set up in multiple ways. For example, the location may be broken down by neighborhoods, city blocks, zip codes, area codes, cities, counties, states, or any other mechanism); and
interactively adjusting the business content by the service provider based on the queries input by the user (paragraphs 4, 76-77, 79, 93, 102, and Figs. 3 and 16-20:  One variety of online advertisement is the display of advertisements based on a user's query term and/or query location. For example, a user may conduct an on-line search for a coffee shop in San Francisco. In this way, ads may be displayed for advertisers having relevant businesses located near the user's query location; search results may be displayed to the consumer and may include a map and inventory information. The map may display availability (both actual inventory and/or general availability) of a product/service at local businesses. An example of an interactive map displaying available inventory for a product; consumer may select or buy or query available products and services by clicking on the map displaying inventory information as in block 1410).

Claim 20:  Celik further teaches outputting a recommendation score to the user based on the queries provided by the user (Celik at Fig. 16  displaying ratings and other values that may be presented in the listing of local stores, all of which fall within the scope of a recommendation score).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 12-14 are rejected under 35 U.S.C. §103 as unpatentable over Celik (US 2007/0100802) in view of Jain et al. (US 2012/0066066, hereinafter “Jain”).

Claims 1/12:  As per claim 1, Celik teaches a method, comprising:
providing, by one or more processors, a map for display on a computing device (paragraphs 6-8, 33, 49, 58, 64-68, and Figs. 3, 8-11, 13, and 16:  e.g., displaying at least a portion of the geographic area on the map; system may aid a consumer in deciding which retail store to visit to buy a product by showing the locations of stores and inventory on a map; See also, paragraph 122 and Figs. 1 and 22:  FIG. 22 is an illustrative embodiment of a general computer system 2200. The computer system 2200 can include a set of instructions that can be executed to cause the computer system 2200 to perform any one or more of the computer based functions disclosed herein);
receiving, by the one or more processors, a request for displaying a business content in the map, wherein the business content comprises information in relation to physical stores available for business activities (paragraphs 4, 6, 37, 47, 100, and Figs. 2-3, 14-16, and 20:   user may conduct an on-line search for a coffee shop in San Francisco. In this way, ads may be displayed for advertisers having relevant businesses located near the user's query location; FIG. 20 is an exemplary illustration of two search results pages 2010, 2020 that are implementing a rotated featured listing. The web pages 2010, 2020 have a search box 312 and a location box 314 adapted to receive a user's input. The search term in search box 312 may be "fast food" and the geographic location in location box 314 may be "Macon, Ga.");
displaying, by the one or more processors, the business content at a selected geographic location in the map (paragraphs 77, 83, 86 and Figs. 3 and 20-21:  At block 1408, the search results may be displayed to the consumer and may include a map and inventory information. The map may display availability (both actual inventory and/or general availability) of a product/service at local businesses. An example of an interactive map displaying available inventory for a product is shown in FIG. 16 and discussed below. The map interface may be combined with results from online businesses. The map view may include geographic indicators pertinent to the consumer, such as product location in relation to local rivers, bridges, etc.; e product details 1516 may be viewed from a number of different sources including the local search results 1508, the map of local results 1510, the shopping product results 1512, the local business details);
collecting, by the one or more processors, computational data of local market information related to the selected geographic location (paragraphs 68, 77, 81-90, and Figs. 1-2, 15-17, and 20-21:  e.g., product details 1516 may be viewed from a number of different sources including the local search results 1508, the map of local results 1510, the shopping product results 1512, the local business details 1514, or the online merchant information 1518. Each of those sources allows a user to view a product from a local business or online merchant; IG. 14 is a flow chart illustrating a use of an interactive map for displaying inventory of a consumer product. At block 1402, a business may provide information about its available products and inventory, or a vendor provides locations where its products are sold. A business may also provide information about its available products and inventory to an ad service provider, or other third party (e.g. part supplier), that would then in turn provide that information to the site publishing the map and/or product availability and/or inventory information; consumer can select an area to be displayed on the map display 1602 by specifying the miles 1608 from a particular location 1610. In this example, the map display 1602 displays stores within 10 miles of 450 Stevens Creek Blvd. The stores that are displayed are those that carry a particular product 1618. The product 1618 is selected or chosen by the user or consumer as discussed above in FIG. 15; See also, Figs. 8-11: displaying computational data of local market information in the form of ad placement options/recommendations and inventory availability for selected geographic locations);
presenting, by the one or more processors, the local market information in the map (paragraphs 68, 77, 81-90, and Figs. 1-2, 15-17, and 20-21:  The map may display availability (both actual inventory and/or general availability) of a product/service at local businesses. An example of an interactive map displaying available inventory for a product is shown in FIG. 16 and discussed below. The map interface may be combined with results from online businesses. The map view may include geographic indicators pertinent to the consumer, such as product location in relation to local rivers, bridges, etc.; The local businesses can be viewed on a map 1510. For each of the local businesses, the user can view local business details 1514. The local business details 1514 may include the products and services that are available from that local business as well as inventory information which may be displayed on a map; See also, Figs. 8-11: displaying the local market information in the form of ad placement options/recommendations for selected geographic locations in the map);
providing, by the one or more processors, a recommendation … based on the local market information (Figs. 8-9 and paragraphs 57 and 62:  For example, the list of Advertising Regions displayed in Fig. 8 are recommendations from which a business/advertiser may choose, all of which are recommendations based on local market information; See also, paragraph 109 and Fig. 17:  describing bidding scenario by which advertisers may bid to obtain ad space based on local market information, which falls within the scope of a recommendation since the offer of the ad space to the bidders operates as a recommendation, suggestion, etc. to the bidder/advertiser).

Celik does not explicitly teach:
providing…a recommendation whether to update the business content based on the local market information.

Jain teaches:
providing, by the one or more processors, a recommendation whether to update the business content based on local market information (paragraphs 10, 59, and 89:  identifying the additional exclusion region includes receiving additional exclusion region information from an advertiser, and where the additional exclusion region information includes one or more of: a demographic specification or an online behavior specification. The actions further include providing a suggestion to an advertiser to change the size of the exclusion region of the target region or to introduce additional exclusion regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Celik with Jain because the references are analogous since each reference is directed to location-based marketing techniques, which is within applicant’s field of endeavor of providing interactive maps for customers/advertisers/businesses to discover goods at selected geographic locations of interest, and because modifying Celik to include Jain’s recommendation whether to update the business content based on local market information, as claimed, would  serve Celik’s motivation to sell advertisements based on a geographic region (Celik at paragraph 8), or to target users within a specified geographical region (Jain at paragraph 5); and further obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Jain’s recommendation of whether to update the business content based on local market information central server for Celik’s recommendations related to ad placement for different regions involves the simple substitution of one known element for another known element, which yields a predictable result of providing a business with recommendations for updating business content (e.g., advertisement) to target users in a specific region.

Claim 12 is directed to a computing device comprising one or more memories and one or more processors for performing substantially similar limitations as those set forth in claim 1 and addressed above.  Accordingly, Celik, in view of Jain, teaches a computing device for performing the limitations discussed above (Celik at paragraphs 122-123, 129-131, and Figs. 1 and 22: The computer system 2200 can include a set of instructions that can be executed to cause the computer system 2200 to perform any one or more of the computer based functions disclosed herein; the computer system 2200 can include a main memory 2204 and a static memory; See also, Jain at Fig. 1 and paragraphs 90-97), and claim 12 is therefore rejected using the same references and for substantially the same reasons as set forth above.

Claims 2/13:  Each of Celik and Jain teaches receiving, by the one or more processors, a bid in response to the recommendation (Celik at Figs. 8-9, 12,  and paragraphs 57-65:  displaying selectable bid price options from among the recommended regions; See also, Celik at paragraph 109:  advertiser bids to have a listing; advertiser may pay the bid amount; See also, Jain at paragraph 32:  advertisers 102 can be permitted to select, or bid, an amount the advertisers are willing to pay; Other bid types, however, can also be used. Based on these bids, ads can be selected and ranked for presentation).

Claims 3/14:  Celik further teaches accepting, by the one or more processors, the bid; and updating, by the one or more processors, the business content in the selected geographic location in the digital map (paragraphs 57-65, 73, 91, and Figs. 8-17:  describing/displaying features for displaying business content, e.g., price/inventory/location in a selected geographical location in a digital map based on the bid/purchase for advertising for one or more selected regions by the business).

Claim 8:  Celik further teaches wherein the computational data comprises user's navigation data, searches or direction requests collected from the selected geographic location in the map (paragraphs 42, 45, and Figs. 16 and 21:  e.g.,  link to a map 322 and/or directions to the address of the advertiser may also be displayed;  featured listings may include, but are not limited to, a business name, tagline, display URL with potentially different click-thru URL, telephone number, street address (may be suppressed), city, state, map link, directions link, Send-to-Phone link, or logo. The listing elements may include a click thru to either a hosted business details page or an advertiser's web page. The map, directions and Send-to-Phone links may click thru to a maps page, directions page).

Claim 9:  Celik further teaches wherein updating, by the one or more processors, the business content in the selected geographic location in the digital map further comprises: generating, by the one or more processors, commercial update or notifications in the digital map (paragraphs 57-65, 73, 91, and Figs. 8, 9, and 16-17: describing/displaying features for displaying updated business content, e.g., price/inventory/location in a selected geographical location in the digital map).

Claim 10:  Celik does not teach the limitation of claim 10.
However, Jain further teaches wherein the business content comprises an interior layout, a style, an ownership change of a space in the target geographic location (Jain at paragraphs 10, 54, 59, and 89:  teaching business content comprises layout, style –  e.g., identifying an additional exclusion region encompassed by the target region [i.e., layout]; identifying an additional exclusion user within the additional exclusion region encompassed by the target region; and sending an additional exclusion advertisement to the additional exclusion user. Identifying the additional exclusion region includes receiving additional exclusion region information from an advertiser, and where the additional exclusion region information includes one or more of: a demographic specification or an online behavior specification. The actions further include providing a suggestion to an advertiser to change the size of the exclusion region of the target region or to introduce additional exclusion regions; target region information or exclusion region information can include one or more of: a geographic name, a zip code, a telephone area code, or a shape [i.e. style/layout] corresponding to a region on a map. - Examiner’s Note: The particular labels applied to the three elements of business content do not impose patentable weight to the claims since the receiving/displaying of the business content in this “wherein” statement merely are non-functional and descriptive in nature such that the labels serve, at most, as descriptive labels for the business content, which does not give “meaning and purpose to the manipulative steps” since the purpose/function of the receiving/displaying steps of base claim 1 would be performed the same regardless of the performance category.  See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Celik/Jain, Jain’s business content such as layout or style related content, as claimed, in order to provide the benefit of providing business content customized for specific regions; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4 and 15 are rejected under 35 U.S.C. §103 as unpatentable over Celik (US 2007/0100802) in view of Jain et al. (US 2012/0066066, hereinafter “Jain”), as applied to claims 1 and 12 above, and further in view of Hou et al. (US 2020/0134513, hereinafter “Hou”).

Claims 4/15:  Celik further teaches wherein collecting, by the one or more processors, the computational data of the local market information related to the selected geographic location further comprises: utilizing a …. technique to provide dynamic information related to the location market information (paragraphs 68, 77, 81-90, 99, and Figs. 1-2, 15-17, and 20-21:  e.g., product details 1516 may be viewed from a number of different sources including the local search results 1508, the map of local results 1510, the shopping product results 1512, the local business details 1514, or the online merchant information 1518. Each of those sources allows a user to view a product from a local business or online merchant; IG. 14 is a flow chart illustrating a use of an interactive map for displaying inventory of a consumer product. At block 1402, a business may provide information about its available products and inventory, or a vendor provides locations where its products are sold. A business may also provide information about its available products and inventory to an ad service provider, or other third party (e.g. part supplier), that would then in turn provide that information to the site publishing the map and/or product availability and/or inventory information; database may monitor the online merchant information 1518, and the local business details 1514 to update the inventory information of the database 1524 as well as the database for either a local business or an online merchant; the search engine may expand further to a region group. This is one embodiment of dynamic expansion of geographic location), but does not teach the machine learning technique.
Hou teaches utilizing a machine learning technique to provide dynamic information related to the location market information (paragraph 15:   For example, example embodiments extract user data, host data, and market dynamics from the online marketplace and use this data to train a machine learning model to determine whether or not only instantly bookable listings should be provided for a given location of interest. Then when the system receives a request for services in a given location from a client device operated by a user, it generates a set of features based on information included in the request for services in the given location, profile data associated with the user interaction with the online marketplace, supplier information for services associated with the given location, and market dynamics information associated with the given location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Celik/Jain with Hou because the references are analogous since each reference is directed to location-based market analysis techniques, which is within applicant’s field of endeavor of providing interactive maps for customers/advertisers/businesses to discover goods at selected geographic locations of interest, and because modifying Celik/Jain to incorporate Hou’s machine learning to provide dynamic information related to the location market information, as claimed, would  serve the motivation to continuously improve the business content as the dynamic information evolves and changes (Hou at paragraph 75); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-6, 11, and 16-17 are rejected under 35 U.S.C. §103 as unpatentable over Celik (US 2007/0100802) in view of Jain et al. (US 2012/0066066, hereinafter “Jain”), as applied to claims 1 and 12 above, and further in view of Wu et al. (US 2015/0348107, hereinafter “Wu”).

Claims 5/16:  Celik further teaches collecting, by the one or more processors, the computational data of the local market information related to the selected geographic location further comprises: utilizing a … ranking model to integrate the computational data to provide the location market information related to the selected geographic location (Fig. 16 and paragraph 88:  For example, Fig. 16 displays computational data of the local market information the form of Distance to Store, Price, etc., which is provided using a ranked model since the computational data may be sorted [i.e., ranked] by one of these displayed values as shown in elements 1612 and 1614 of Fig. 16), but does not teach a learned ranking model.
Wu teaches utilizing a learned ranking model (paragraph 161: In some embodiments, machine-learned ranking (MLR) models are used to rank search results. MLR is a type of supervised or semi-supervised machine learning problem with the goal to automatically construct a ranking model from training data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Celik/Jain with Wu because the references are analogous since each reference is directed to location-based market analysis techniques, which is within applicant’s field of endeavor of providing interactive maps for customers/advertisers/businesses to discover goods at selected geographic locations of interest, and because modifying Celik/Jain to incorporate Wu’s learned ranking model, as claimed, would provide the benefit of an automatically constructed ranking from training data (Wu at paragraph 161), which would also facilitate providing the local market information ranked by relevance for the benefit of users seeking the most relevant results of a request/query of local market information; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6/17:  Each of Celik and Jain further teaches outputting a recommendation score by the learned ranking model (Celik at Fig. 16:  displaying ratings and other values that may be presented in the listing of local stores, all of which fall within the scope of a recommendation score; See also, Jain at paragraphs 11-12, 31-32, and 36-37:  e.g., ads can be selected and ranked for presentation; page rank scores, and/or combinations of IR scores and page rank scores, and so on), but do not teach the learned ranking model.
Wu teaches a learned ranking model (paragraph 161:  In some embodiments, machine-learned ranking (MLR) models are used to rank search results. MLR is a type of supervised or semi-supervised machine learning problem with the goal to automatically construct a ranking model from training data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Celik/Jain/Wu, Wu’s learned ranking model to the recommendation score of Celik/Jain, as claimed, in order to provide the benefit of an automatically constructed ranking of recommendation scores from training data (Wu at paragraph 161), which would also facilitate providing a recommendation score according to its relevance for the benefit of users seeking the most relevant recommendation(s) pertinent  to a local market; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11:  Celik further teaches wherein the business content is listed by a property provider (Fig. 16 and paragraphs 77 and 88:  For example, the retailers such as Circuit City and Best Buy are property providers because they are sellers of personal property, i.e., merchandise, and the content covers particular products with price, inventory available, and the like, as depicted in the map shown in fig. 16).

Claims 7 and 18 are rejected under 35 U.S.C. §103 as unpatentable over Celik (US 2007/0100802) in view of Jain et al. (US 2012/0066066, hereinafter “Jain”) in view of Wu et al. (US 2015/0348107, hereinafter “Wu”), as applied to claims 6 and 17 above, and further in view of Little et al. (US 2015/0161658, hereinafter “Little”).

Claims 7/18:  Celik, in view of Jain/Wu, teaches a recommendation score (as discussed above in the rejection of claims 6/17), but does not teach that the score suggests whether to place a bid in response to the business content.
Little teaches a score suggests whether to place a bid in response to the business (paragraph 197:  By knowing the visitor's likelihood or probability of conversion for the path "paid search--email--paid search," the advertiser can make decisions on whether to serve the visitor a paid search ad based on the visitor's likelihood of conversion for the path "paid search--email--paid search." In this way, advertisers and marketers can take advantage of the knowledge of conversion probabilities to determine whether to bid on a paid search ad and in some implementations, determine an amount to bid for the paid search ad when participating in an ad placement auction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Celik/Jain/Wu with Little because the references are analogous since each reference is directed to marketing analytics, which is within applicant’s field of endeavor of providing interactive maps for customers/advertisers/businesses to discover goods at selected geographic locations of interest, and because modifying the recommendation score such that it represents a score that suggests whether to place a bid in response to the business, as claimed, would provide valuable business intelligence to a potential advertiser participating in an ad placement auction in pursuit of aiding an advertiser in deciding whether to bid based on potential gain, e.g., the visitor’s conversion probability (Little at paragraph 197); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Els (US 2015/0170222): discloses features for controlled purchasing of online advertisements in a real-time bidding environment, including a bidding process for online advertisements that  includes scoring bid requests and deciding whether or not to bid after evaluating the score (paragraph 23).
Google Offers Ads In Local Mapping Service; The ads appear on a Google Local map whenever a searcher enters a query that matches advertisers' chosen keywords and business information. Information Week: NA. CMP Media, Inc. (Mar 31, 2006):  discloses Google’s local mapping service for providing business/marketing content in a map responsive to users’ queries
Google Starts Syndicating Local Search and Maps. Hicks, Matt. eWeek: NA. Ziff Davis Enterprise. (Apr 21, 2005):  discloses an overview of Google’s local search and maps service for providing local business content to users, including local listings, maps, and directions.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
03/09/2022